Title: To Benjamin Franklin from de La Plaigne, 27 January 1779
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur
Limoges 27 janvr. 1779
D’après l’usage reçu en france d’assurer, au renouvellement des années, ses protecteurs, bienfaiteurs, &c, des souhaits de santé, & prospérité; je n’eusse pas manqué d’assurer votre Excellence des voeux sincères que j’adresse au Ciel pour vous & pour l’empire naissant que vous Representez; mais un malheureux erésipelle, accompagné de fiévre, m’en a privé jusqu’a ce jour, & m’oblige même encore pour vous en assurer par écrit d’emprunter la main de ce frère infortuné, compagnon de mes malheurs, & co-partageant dans mes pertes, que j’ai eu l’honneur de présenter à Votre Excellence qui étoit revétu d’une des Commissions de lieutenant, dont l’honorable Congrès de Géorgie m’avoit fait le dispensateur. Il en étoit revêtu par moi, abstraction de la qualité de frère, je l’avois reconnu digne & capable d’en remplir les fonctions. Il m’est parvenu que le sr. de foucherolles avoit tâché de le noircir ainsi que moi auprès de votre Excellence. Je ne crains pas les traits d’un Etourdi & d’un imposteur devant le tribunal de votre Excellence; car il seroit, je pense, presque le seul dont j’avois à me pleindre. Ce qui m’afecte le plus en même tems c’est que par une lettre de Monsieur Aubert, ingénieur Géographe où il me fait part de l’honneur qu’il a eu de se présenter à vous, Monseigneur, conférance dans laquelle votre Excellence avoit desaprouvé son Dessein formel de tanter un autre passage pour savanna, de plus que votre Excellence m’avoit conseillé de rester en france. Comme il ne [me] souvient point, Monseigneur, que votre Excellence m’aye jamais donné un tel conseil, que j’ai été & suis toujours prêst à obéir à vos ordres, veuillez-bien Monseigneur, me faire part de vos vrayes intentions à ce sujet pour pouvoir régler mes affaires en conséquence & parer aux lettres qui m’accablent de toutes parts des proselytes du parti américain. Fasse le Ciel que vous puissiez couronner ce Grand Oeuvre que vous avez commencé; puisse-t-il bénir vos jours, ceux de vos honorables coagents, ce sont les voeux bien sincères & ardents que fait à Dieu tous les jours Monseigneur De Votre Excellence le Très humble très obéissant & respecteux serviteur
E. P De LaplaigneCapt. d’inf. R. de georgie
Sous l’enveloppe de M. Renouard de vallière sécrétaire à l’intendance de Limoges
 
Notation: De La Pleigne Limoges 27. janvier 1779.
